Citation Nr: 1043030	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-33 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Regional Office, in Montgomery, 
Alabama


THE ISSUE
Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active service from September 1963 to December 
1984.  The Veteran passed away in early 2007.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's certificate of death indicates that the immediate 
cause of his death was cardiopulmonary arrest.  No other causes 
were listed.  At the time of his death, the Veteran was service 
connected for an anxiety reaction secondary to hyperthyroidism, 
arthritis of the right shoulder, hiatal hernia, and 
hyperthyroidism.

In letter dated in February 2007, the appellant's representative 
asserted that at the time of the Veteran's death, he had been 
having difficulty regulating his thyroid medication, and that the 
Merck Manual had suggested that an overactive thyroid gland 
(hyperthyroidism) was known to possibly cause fast arrhythmias.  
Based on this, it was suggested that the Veteran's service 
connected hyperthyroidism might have been at least a contributing 
cause of the Veteran's death.  The representative requested that 
a medical opinion be obtained to address this possibility.

It is noted that a contributory cause of death is inherently one 
that is not related to the principal cause of death.  In 
determining whether a service-connected disability contributed to 
a Veteran's death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; or 
that it aided or lent assistance to the production of the 
Veteran's death.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.

The Board agreed that a medical opinion from a cardiologist was 
necessary.  In May 2010, a VA cardiologist reviewed the Veteran's 
claims file, noting that the Veteran had been diagnosed with 
hyperthyroidism in 1981 and was prescribed medication.  The 
cardiologist noted that the Veteran had a thyroid-stimulating 
hormone (TSH) of 122 in June 1982 which was suggestive of 
hyperthyroidism and thyroid supplementation was begun.  
Hyperthyroidism was suggested by laboratory testing in September 
2004, and the Veteran was again assessed with hyperthyroidism in 
November 2005.  In November 2006, hyperthyroidism was listed as 
one of the Veteran's problems and it was indicated that thyroid 
function tests would be checked; the Veteran was noted to be 
clinically euthyroid.  The examiner noted that unfortunately no 
thyroid function tests were of record after September 2004.  
Nevertheless, given that no tachycardia was documented in the 
Veteran's medical records, the examiner stated that he found no 
evidence to associate the Veteran's cardiopulmonary arrest to his 
hyperthyroidism.

However, in conclusion, the cardiologist indicated that if 
further evaluation needed to be made, laboratory results from 
2005 and 2006 should be made available.  VA treatment records 
were obtained in March 2007, however, it is unclear whether such 
laboratory results from 2005 and 2006 do, in fact, exist, but 
have not yet been associated with the claims file.

Additionally, the appellant's representative suggested that given 
that the Veteran's death was attributed to be due to 
cardiopulmonary arrest, it should be considered whether he had 
ischemic heart disease.

Finally, in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why any 
claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-353 (2007).  As such, additional 
notice is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the appellant 
with the appropriate notice letter which:

*	informs her of the information and 
evidence necessary to substantiate her 
claim, including an explanation of the 
evidence and information required to 
substantiate a DIC claim based on either 
a previously service-connected condition 
or on a condition not yet service 
connected; 
*	informs her about what evidence, if any, 
she is to submit;
*	informs her about what evidence VA will 
obtain with respect to her claim;
*	asks her to submit any evidence in her 
possession which pertains to her claim; 
*	informs her how effective dates and 
disability ratings are formulated; and
*	informs her that at the time of his 
death, the Veteran was service connected 
for an anxiety reaction secondary to 
hyperthyroidism, arthritis of the right 
shoulder, hiatal hernia, and 
hyperthyroidism.

2.  The RO/AMC shall obtain any VA laboratory 
results of the Veteran dated in 2005 and 
2006.
 
3.  The RO/AMC shall then, obtain a VA 
medical opinion that addresses whether it is 
at least as likely as not (50 percent or 
greater) that the Veteran's death from 
cardiopulmonary arrest was indicative of the 
manifestation of ischemic heart disease.

Additionally, if any laboratory results are 
found from 2005 or 2006, the RO/AMC shall 
request that a VA examiner review the medical 
opinion from May 2010 and determine whether 
the conclusion that hyperthyroidism was 
neither the cause of the Veteran's death, nor 
a "contributing cause" (as defined in the 
body of the remand) of the Veteran's death 
for VA purposes is supported by the 
additional evidence.   The examiner should 
provide a rationale for all opinions provided 
and reconcile any opinion with contradicting 
evidence of record, if any.

4.  The RO/AMC shall then re-adjudicate the 
appellant's claim.  If any benefit sought on 
appeal remains denied, the appellant and her 
representative should be furnished a 
supplement statement of the case and be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


